DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15, 2021 has been entered. 
2.2.	Applicant’s Amendment to Claims, Remarks and Declaration of Mr. Saint-Loup  filed on February 15, 2021 is/are  acknowledged.   			                  
2.3.	Claims 1-20 and 25 have been canceled.  Claims 27-34 have been withdrawn. No amendment to Claims 21- 24, 26 and 35 have been made. 
2.4.	Claim 36 is newly added. Newly added Claim 36  specified that Tg  temperature of the polyester according Claim 21  is from 90 0C to 115 0C for semicrystalline polyester and from 116 0C to 200 0C for amorphous polyester. Support for claim 36 has been found in Applicant's Specification ( see PG PUB US 2019/0263052, [0058]) as indicated by Applicant ( see Remarks). Therefore, no New Matter has been added with instant Amendment.
Therefore, Claims 21- 24, 26 and 35-36 are active and will be examined on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
3.	Claims 21- 24, 26 and 35-36 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for following reasons:
a)	it is unclear what is the basis for content of all diols and all acids in the claimed polyester. Note that because Applicant's uses open language than scope of claim 14 is open to presence any other compounds, for example, hydroxy acid(s), other cyclic diol than diol B and other acids in addition to terephthalic acid.  Ratio (A)/[(A) +(B)] does not required that sum of A+B is equal to specific amount – 100 mole% of all diols or 50 mole% if based on all units of the polyester and also does not required that ratio include sum of all cyclic diols. Therefore this ratio has indefinite number of possible solutions and for this reason renders scope of Claims 21 and dependent claims 22-24, 26, 35 and 36  are  indefinite. 
      open range of reduced viscosity " greater than 50 ml/g" is indefinite because it includes polyesters with reduced viscosity as for example 500000 ml/g which is unrealistic.                 
       Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 21-24, 26, 35  and 36  are rejected under 35 U.S.C. 103 as obvious over Parameshwara et al ( US 2015/0102197) in view of  Lee et al (US 2012/0177854) as evidenced by  Poulat et al ( US 2018/0355100) and Koo et al " Structural and thermal properties of poly(1,4-cyclohexane dimethylene terephthalate) containing isosorbide", 2015 – reference attached.
4.1.	Regarding Claims 21-24,26, 35 and 36   Parameshwara disclosed ( see [0022], [0032])  3D printing article(object)  and method for production of those articles from variety of thermoplastic resins, including different Polyesters, for example PCT (  polycyclohexylene dimethylene terephthalate, which is the polyester obtained from Terephthalic acid and CHDM ), but silent with respect to modification of this  polyester with Isosorbide. 
4.2.	However,  Lee teaches ( abstract)  the same Polyester as claimed by Applicant in Claim 21, comprising TA ( terephthalic acid) and  diol components comprising  A) Isosorbide in the amount up to 60 mole% and B) CHDM ( 1,4-cyclohexanedimethanol) in the amount from 5 to 95 mole%. In addition note that polyester disclosed by Lee does not required presence of ethylene glycol as this component is optional ( see [0015]) : “ The diol components includes (i) 5-99 mol % of 1,4-cyclohexane dimethanol, (ii) 1-60 optionally (iii) ethylene glycol and other copolymerization diol components”. In addition Lee provided Example 1 ( see Table 1) of a  polyester which comprises ISB ( 9%), CHDM (91%0 and 0(zero) EG and 100 mole% of TA ( terephthalic acid). Therefore, point of 0.09 of the claimed ratio is exemplified by Lee. 
Thus, polyester of  Lee has same ratio of A/( A+B) and has  IV ( intrinsic viscosity ) of more than 0.5 dl/g – for example 0.66 dl/g  – see Table 1. 
In this respect note that  it is known that those viscosity have  in good correlation with each other. For example see evidence provided by Poulat et al ( US 2018/0355100, Table 3) wherein same polyester has RD  of 73.5 mL/g  and IV of 0.66 dL/g. Therefore, it is reasonable to assume that IV of  polyester disclosed by Lee is same as RD viscosity claimed by Applicant. Thus polyester of Lee has same viscosity as required by Applicant's claim 21.
4.3.	In addition note that Lee  teaches that  polyester is suitable for production of fibers which is indication that this polyester can be formed by extruding ( see Lee, claim 7) and  pointed out that this polyester : “  having superior heat-resistance and impact strength” – see [0004]. In addition and with respect to presence of Isosorbide Lee teaches if  “ the amount of isosorbide is less than 1 mol % , the heat resistance of the polyester resin may decrease” – see [0011].
Therefore,  it would be obvious to  modify PCT disclosed by Parameshwara by replacing portion of CHDM with Isosorbide per guidance provided by Lee  in order to obtained 3D articles with superior heat-resistance and impact strength.
4.4.	Regarding Claim 26 see Lee [0017].
Lee  stated that  polyester has Tg of more than 900 C ( see [0014]).  However, because Lee also disclosed that Tg for polyesters with different amounts of Isosorbide and CHDM ( see Table 1),  increased with increase of Isosorbide and CHDM content, than one of ordinary skill would be able to adjust Tg of the polyester for specific utility by routine experimentation. 
4.6.	Regarding morphology ( semicrystalline or amorphous) note that because polyester  disclosed by Lee note contains same acid component and same diol component, wherein Isosorbide and CHDM are present in overlapping ranges , than it is clear that polyester of Lee would have same morphology as claimed by Applicant. In addition note that Koo provide evidence that PICT polyester has different morphology depending on amount of Isosorbide: " The presence of a Tm indicates that with a small  that amount of ISB the polyester is still crystallizable (up to 17 mol% of ISB), but completely amorphous at 25 mol%".- see page 6975-6976 and Fig. 1 for Tg Data.

                                                   Response to Amendment
5.	The Declaration of Mr. Saint-Loup under 37 CFR 1.132 filed February 15, 2021 is insufficient to overcome the Rejection of Record as set forth in the last Office action because:  
5.1.	Applicant’s principal argument is based on alleged deficiency of individual references.  Applicant stated : "  It appears the market demands in packaging is really focused on high temperature resistant products, with a range of properties insuring a 
-  High glass transition temperature (90° C is the minimum, 95° C is the beginning of the range of interest of the market).
- Glass-like properties, which can be translated by transparent, with a low haze and uncolored or very low colored polymer,
- A high impact resistance at Room temperature and at cold (-30° C) temperature..
” Molecular weight high enough to obtain the optimal properties of the
product" 
In response for this argument note that Applicant's Claim 21 (and dependent claims) are silent with respect to specific packaging application/utility, Tg, Glass-like properties, Impact resistance (IM ) and Molecular weight. 
For this reason Applicant's arguments are not commensurate with scope of Applicant claimed subject matter and therefore, unpersuasive.
5.2.	In addition regarding Parameshwara Applicant stated  this document does disclose use of polyesters for 3D –printing but does not disclosed polyesters wherein Isosorbide is part of diol component. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Parameshwara was clearly explained in paragraph 4 above. Applicant did not provide convincing argument against basis for rejection which is motivation to incorporate Isosorbide to PCT disclosed by Parameshwara in view of teachings provided by Lee. Therefore, this argument is not persuasive.  
5.3.   For same reason, analysis of Data presented by Lee854 and conclusion that one of ordinary skills in the art will not be motivated to obtained polyester as claimed by Applicant and shown in Examples of Table 1 provided by Lee854 is also unpersuasive as Applicant trying to predict properties of the polyesters based on many parameters which are changing at the same time. 
	However, it is well known how to produce PICT ( poly (1,4-cyclohexane dimethylene terephthalate  modified with isosorbide) and what kind of properties can be achieved and expected. Applicant's attention directed to Koo et al " Structural and thermal properties of poly(1,4-cyclohexane dimethylene terephthalate) containing isosorbide" – reference attached. For example, it is well known that increased content of ISB in range as claimed by Applicant will increase Tg of the polyester. Data provided by Koo ( see Fig.1 and Table 1) is in good correlation with Data provided by Lee854, Table 1, Example 1, 9 mol% of ISB.  
In addition note that Lee854 specifically teaches that : " as the amount of 1,4-cyclohexanedimethanol increases, the impact strength of the produced polyester resin rapidly increases." and " Meanwhile, when the amount of isosorbide is less than 1 mol %, the heat-resistance of the polyester resin may be insufficient, and when the amount of isosorbide is more than 60 mol %, the color of the polyester resin may become yellow."  – see [0013].
Koo does provide evidence that Polyester disclosed by Lee854 can be obtained to the contrary of Applicant's statement and also that Data  provided by Lee854  is valid with respect to Tg of this polyester. At the same time, Lee854 teaches that increased content of  CHDM (  1,4-cyclohexanedimethanol) will lead to increased IM ( impact strength). It is clear that one of ordinary skill in the art will be guided by Lee854, by itself, or in combination with  available knowledge available in the art, to optimized content of CHDM and ISB by routine experimentation,  in order to  polyester suitable for specific utility.
5.4.	Applicant also stated that : " The semi-crystalline nature of some of the polyesters  described in the present is in direct  relationship with .. the high IV." and "  semi-crystalline ( morphology) cannot be achieve  without Solid state process polymerization...".
In response for this argument note that it is not clear what is " the high IV " because Applicant uses indefinite term of degree- : high". 
However, it is clear that morphology of  PICT copolyesters determine not by Molecular weight but rather content of Isosorbide as shown by Koo. In this respect note that Mn and Mw of PICT polyesters as shown in Koo ( see Table 1) is almost same, but morphology  is changing from semicrystalline to amorphous  with increased  content of Isosorbide. In addition note that polyester of Koo were developed without SSP step, but still have semicrystalline morphology to the contrary of Applicant's arguments.
Therefore, this argument is also not commensurate with scope of Applicant's claims and not persuasive,

obvious regarding preceding literature". In response to this argument note that Koo cited by Applicant does described PCIT with content of Isosorbide more than 20 mol% and " high molecular weight" . In addition note that Claim 21 does not require content of Isosorbide higher of 20 mol%, because Applicant's Claim 21  claimed Ratio between Isosorbide and other cyclic diol, for example CHDM, but does not provide basis for sum of all diols/or glycols. For example, if sum of all diols are equal to 50 mol%, than Ratio 0.32 will give only 16 mol% of Isosorbide.
 5.6.	Finally Applicant stated: " I ran some experiments with a ratio diols/diacids of 1.1,   with the conditions disclosed in Lee' s patent these conditions being described as
preferred : temperature of esterification of 250°C and temperature of polycondensation of 280 °C with 80 ppm of Germanium, primary and secondary antioxidant and azuring
agent. Sadly, in our reaction vessel ( 7,5 L metal reactor equipped with distillation column, nitrogen pressuring system and a vacuum line ) , it appeared the low ratio
diols/diacids generated process issues: oligomers bubbling and blocking in the pipes"
	In response for this argument note that according to Lee ( see [0016]) : "  For preparing the copolymerized polyester resin with terephthalic acid, isosorbide, and so on, the mole ratio of the total glycol (diol) components comprising 1,4-cyclohexanedimethanol, isosorbide, ethylene glycol and so on with respect to the total dicarboxylic acid components comprising terephthalic acid and so on is controlled to 1.05-3.0, and the esterification reaction is carried out at the temperature of
at the increased   0.1-3.0 kg/cm2 , preferably 0.2-3.0 kg/cm2."  Thus, it is clear that process of Lee required increased pressure above atmospheric pressure for esterification reaction and may also by conducted with higher ratio of diols/acids than 1.1. Lee also does not required 80 ppm of Germanium catalyst. Therefore, Applicant's arguments with respect to processing issues of Lee were found unpersuasive. 
 However, Applicant's Specification stated that process can be conducted at diols to acids ratio as low as 1.05. ( see PG PUB US 2019/0177474, [0063]). Therefore Applicant's statement with respect to processing issues of Lee contradicted by Applicant's Specification.
For Reasons above, the Declaration of Mr. Saint-Loup under 37 CFR 1.132 filed February 15, 2021  is insufficient to overcome the Rejection of  Record as set  forth in the  Office action.
Response to Arguments
6.	Applicant's arguments filed on February 15, 2021   have been fully considered but they are not persuasive.
a)	Firstly, the intrinsic viscosity (IV) of the polymer is measured differently in Lee as
compared to the measurement of the reduced viscosity in solution. In Lee, IV is measured with a Ubbelohde viscometer in a thermostat of 35° C., after dissolving the polymer in orthochlorophenol at 150° C. to the concentration of 0.12%. According to the present application, the reduced viscosity in solution is measured using an Ubbelohde capillary viscometer at 25° C. in an equimass mixture of phenol and ortho-dichlorobenzene after dissolving the polymer at 130° C with stirring, the concentration of GM), a new document Poulat et al is cited. However, Poulat et al was published after the filing date of the present application. Applicants submit that Poulat is not sufficient evidence of a good correlation of IV between the two polymers.." because " The polymers cited
in Poulat do not contain the same monomers as the ones claimed, let alone isosorbide and CHDM.".
In response to this argument  note that age or publishing date of the  evidentiary reference ( in this case Poulat) is irrelevant. Evidence may be published do or after filling date of Applicant's Application for patent.  However, Applicant did not present any Data to clearly show that teachings of Poulat are not applicable to copolyester disclosed of  Lee in terms of relationship between RD and IV viscosities.  Therefore, this Applicant's argument is not persuasive.
b)	Second Applicant's principal argument based on alleged deficiency of cited reference Lee as argue by Declaration of Dr. Saint-Loup.  However, as shown above ( see paragraph 6 of instant Action) the Declaration of Mr. Saint-Loup under 37 CFR 1.132 filed October 29, 2020  is insufficient to overcome over Parameshwara in view of Lee.	
c)	Applicant's further argue that : " The skilled person finds no motivation in Lee to use the polyester described therein and replace the polyesters used in Parameshwara to obtain a 3D-printed article. Instead, Lee teaches adding both isosorbide and ethylene glycol to the PCT, and not isosorbide alone, thereby obtaining a copolyester not covered by claim 21 as presently recited.".
Lee paragraph [0015]: "  The diol components includes (i) 5-99 mol % of 1,4-cyclohexane dimethanol, (ii) 1-60 mol % of isosorbide, and optionally (iii) ethylene glycol and other copolymerization diol components".
	Therefore, ethylene glycol is optional component according to Lee. Lee also provide Example 2, wherein only Isosorbide and CHDM used as diol components.
Therefore, this Applicant's argument is not persuasive.
d)	Finally Applicant stated: " Thirdly, there is no evidence to support that the polyester of Lee is suitable for use with the disclosure of Parameshwara for 3D printing without using hindsight".
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
e)	Applicant's also argue that: " Further, no reasonable expectation of success for obtaining this claimed 3D-print object can found in the prior art. Thus, the combination suggested by the Examiner would not have had predictable results". 
	In response for this argument note that as explained above ( see paragraph 4)  Parameshwara teaches that many polyesters are suitable for process of 3D printing 
	However, Lee provide sufficient teaching that by adding Isosorbide to CHDM contained polyester   heat-resistance and  also impact strength could be improved , which would be important for variety of articles, including articles disclosed by Parameshwara.
	Therefore, one of ordinary skill in the art would be motivated to add Isosorbide to PCT disclosed by Parameshwara per guidance provided by Lee in order to improve heat-resistance and  impact strength of 3D printed articles.
Regarding reasonable expectation of success note that because polyester of Lee  is suitable for production of fibers which is indication that this polyester can be formed by extruding ( see Lee, claim 7)” and  because 3D printing require extruding step ( see  Parameshwara  [0022.[0023]), than it is clear that polyester of Lee is suitable for process of 3D printing as it has IV range suitable for extrusion process. For this reason, it is reasonable to expect that PICT of Lee is suitable  for process of 3D printing to the contrary of Applicant's arguments. 
At least for reasons above, all Applicant’s arguments were found unpersuasive and Rejection over Parameshwara combined with Lee  is maintained. 
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see PTO 892 attached.   
THIS ACTION IS NOT MADE FINAL.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763    

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763